                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        CRIMINAL NO. 3:18-CR-330-RJC-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                    ORDER
                                                )
 CHRISTOPHER J. PETRELLA,                       )
                                                )
                 Defendant.                     )



       UPON MOTION of the United States of America, by and through R. Andrew Murray,

United States Attorney for the Western District of North Carolina and Sandra Moser, Acting Chief,

Fraud Section, Criminal Division, United States Department of Justice, and for the reasons given,

IT IS HEREBY ORDERED that the Indictment and Arrest Warrant in the above-named matter be

unsealed.


       SO ORDERED.
                                      Signed: October 18, 2018
